Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered November 25, 2003, convicting defendant, after a jury trial, of sexual abuse in the first degree, and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The fact that the jury reached a mixed verdict, acquitting defendant of rape in the first degree, does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]).
The court properly exercised its discretion in denying defendant’s mistrial motion based on the prosecutor’s summation. The challenged portions of the summation did not shift the burden of proof or deprive defendant of a fair trial. Although the summation contained occasional improprieties, they were not so egregious as to warrant reversal (see People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Furthermore, we note that defendant made almost all of his objections after the summation was completed (see People v Ortiz, 54 NY2d 288, 292 n 3 [1981]; see also People v Narayan, 54 NY2d 106, 114 [1981]).
We have considered and rejected defendant’s remaining claims. Concur—Buckley, P.J., Mazzarelli, Friedman, Sweeny and McGuire, JJ.